Exhibit 3.6 CERTIFICATE OF AMENDMENT TO CERTIFICATE OF INCORPORATION OF REX ENERGY CORPORATION Rex Energy Corporation, a corporation organized and existing under the laws of the State of Delaware (the “Corporation”), does hereby certify as follows: ONE: That, in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware (the “DGCL”), the Board of Directors of the Corporation duly adopted resolutions setting forth a proposed amendment to the Certificate of Incorporation of the Corporation, as amended by that Certificate of Amendment to Certificate of Incorporation (as amended, the “Certificate of Incorporation”) and declared the amendment advisable and in the best interest of the Corporation.
